ADVISORS SERIES TRUST FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as of the 12th day of June, 2012, to the Fund Accounting Servicing Agreement, dated as of June 8, 2006, as amended (the "Fund Accounting Agreement"), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the "Trust") on behalf of its separate series listed on Exhibit D and Exhibit D-1 attached hereto (as amended from time to time) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Fund Accounting Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add the TacticalShares Dynamic Allocation Fund and its fees; and WHEREAS, Section 15 of the Fund Accounting Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE,the parties agree to amend the following: Exhibit D, the Capital Advisors Growth Fund and the fees, is hereby superseded and replaced with Exhibit D attached hereto. Exhibit D-1, the Tactical Shares Dynamic Allocation Fund, is hereby added and attached hereto. Except to the extent amended hereby, the Fund Accounting Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/Douglas G. Hess By: /s/ Michael R. McVoy Printed Name: Douglas G. Hess Printed Name: Michael R. McVoy Title: President
